This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1668

                                       Ogbonna Iwu,
                                         Relator,

                                             vs.

                                Minneapolis City Council,
                                      Respondent

                                    Filed June 8, 2015
                                        Affirmed
                                       Reyes, Judge

                                 Minneapolis City Council

Ogbonna Iwu, Eagan, Minnesota (pro se relator)

Susan L. Segal, Minneapolis City Attorney, Lee C. Wolf, Assistant City Attorney,
Minneapolis, Minnesota (for respondent)

       Considered and decided by Reyes, Presiding Judge; Hudson, Judge; and

Bjorkman, Judge.

                         UNPUBLISHED OPINION

REYES, Judge

       In this certiorari appeal, pro se relator challenges respondent-city’s revocation of

his rental license, arguing that he was not given adequate notice of the revocation action.

We affirm.
                                          FACTS

       Relator Ogbonna Iwu is the owner of property located at 1626 Dupont Avenue

North in Minneapolis. When he was awarded a rental-dwelling license for this property,

Iwu listed himself as both the property owner and the person responsible for maintenance

and management. Iwu also provided a contact address located in Eagan.

       On July 6, 2012, housing inspector Harold Middleton conducted an inspection at

the property and noted a number of violations of the Minneapolis Code of Ordinances.

To remedy these violations, Middleton ordered Iwu to: (1) install storm windows on all

single-glazed exterior window units; (2) repair the deteriorating roof overhang;

(3) service the property’s heating system; (4) repair all broken glass in the storm and

primary windows; and (5) provide a screen door for one of the units. These orders were

mailed to Iwu, and he was given until August 5, 2012, to comply.

       On December 6, 2012, Middleton conducted a second inspection at the property

and determined that Iwu had not complied with the previous written orders. Middleton

issued an administrative citation of $250. The citation payment came due on December

31, 2012, and Iwu failed to pay it. On January 8, 2013, Middleton issued a warning

notice which gave Iwu until February 7 to comply with the orders.

       On April 8, Middleton conducted a third inspection of the property, determined

that the property was still not in compliance with the orders, and issued another

administrative citation in the amount of $500. The citation payment came due on May 4,

and Iwu failed to pay it.




                                             2
       On June 4, Middleton conducted a fourth inspection of the property, determined

that the property was not in compliance with the orders, and issued an administrative

citation in the amount of $1,000. The citation payment came due on July 6, and Iwu

failed to pay it. On July 18, Middleton issued a final warning notice which gave Iwu

until August 8 to comply with the orders.

       On October 22, Middleton conducted a fifth inspection of the property, determined

that the orders had not been complied with and issued another administrative citation in

the amount of $2,000. The citation payment came due on November 16, and Iwu failed

to pay yet again. All five separate orders were mailed to Iwu at the address he provided

in his rental-license application.

       After a review of the Housing Inspections Division’s records revealed that Iwu

neither paid nor appealed any of the administrative citations, a Notice of Director’s

Determination of Noncompliance was sent to Iwu on February 7, 2014. The notice

informed Iwu that his property was in violation of Minneapolis, Minn., Code of

Ordinances (MCO) § 244.1910 (11)(a) (2014) due to delinquent assessments for

administrative citations. Iwu was given an additional ten days to pay the citations.

       Iwu failed to pay the citations, and on March 31, 2014, a Notice of Revocation of

Rental License or Provisional License (Notice of Revocation) was sent to Iwu at his

home address and was also posted at the property. The Notice of Revocation informed

Iwu that his property remained in violation of MCO § 244.1910 due to the delinquent

citations. The notice also stated that if Iwu did not appeal within 15 days, the city could

take action to revoke his license. Iwu did not appeal within the 15-day period.


                                             3
       On July 22, 2014, the Housing Inspections Division made a recommendation to

the Community Development & Regulatory Services Committee (Committee) to revoke

Iwu’s rental license based on the unpaid citations. Iwu was not present for the hearing

and, pursuant to MCO § 244.1960(e), the Committee heard no new evidence. The

Committee voted to recommend revoking Iwu’s license and forwarded its

recommendation to the Minneapolis City Council. On August 1, 2014, the city adopted

the Committee’s recommendation to revoke Iwu’s rental license. By certiorari, Iwu

appeals.

                                      DECISION

       A writ of certiorari is the appropriate mechanism for seeking review of a

municipality’s quasi-judicial decision. In re Khan, 804 N.W.2d 132, 136 (Minn. App.

2011). A municipality’s decision is quasi-judicial when “it is the product or result of

discretionary investigation, consideration, and evaluation of evidentiary facts.” Staeheli

v. City of St. Paul, 732 N.W.2d 298, 303 (Minn. App. 2007) (quotation omitted). A city’s

revocation of a rental license is considered a quasi-judicial decision subject to certiorari

review. Khan, 804 N.W.2d at 136. On certiorari review, this court “will uphold the

decision if the lower tribunal furnished any legal and substantial basis for the action

taken.” Staeheli, 732 N.W.2d at 303 (quotation omitted).




                                              4
       Iwu argues that his procedural due-process rights were violated because the city

failed to properly notify him of the revocation action.1 “[T]he due process protections

granted under the United States and Minnesota Constitutions are identical,” Fosselman v.

Comm’r of Human Servs., 612 N.W.2d 456, 461 (Minn. App. 2000), and “[t]his court

reviews the procedural due process afforded a party de novo.” Staeheli, 732 N.W.2d at

304. To determine whether a city has violated a person’s right to procedural due process,

we conduct a two-step analysis. Sawh v. City of Lino Lakes, 823 N.W.2d 627, 632

(Minn. 2012). “First, we must identify whether the government deprived the individual of

a protected life, liberty, or property interest.” Id. Second, if such a deprivation has

occurred, we “determine ‘whether the procedures followed by the [government] were

constitutionally sufficient.’” Id. (alteration in original) (quoting Swarthout v. Cooke, 562
U.S. 216, 219, 131 S. Ct. 859, 861 (2011)).

       The city concedes that Iwu was deprived of a constitutionally protected property

right. Accordingly, our discussion focuses on Sawh’s second step, which analyzes the

sufficiency of the procedures followed by the city. Id. These procedures “must provide

an individual with notice and an ‘opportunity to be heard at a meaningful time and in a

meaningful manner.’” Id. (quoting Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct.
893, 902 (1976)).

1
  In response, the city contends that Iwu’s entire argument should be deemed waived for
failing to provide proper legal citation or analysis. We reject this contention because
Iwu’s brief does contain references to the relevant city ordinances. Moreover, we note
that Iwu is pro se, entitling him to “some leeway in attempting to comply with court
rules,” and conclude that he has satisfied his “burden of . . . adequately communicating to
the court what it is he wants accomplished and by whom.” Carpenter v. Woodvale, Inc.,
400 N.W.2d 727, 729 (Minn. 1987).

                                              5
       Iwu’s revocation was based upon MCO § 244.1910, which states in relevant part:

               The following minimum standards and conditions shall be
               met in order to hold a rental dwelling license under this
               article. Failure to comply with any of these standards and
               conditions        shall       be      adequate      grounds     for
               the . . . revocation . . . of a rental dwelling license . . . .

                      There shall be no delinquent property taxes or
               assessments on the rental dwelling, nor shall any licensee be
               delinquent on any financial obligations owing to the city . . . .

Also relevant is MCO § 244.1940(a), which describes the proper procedure for revoking

a rental license.

       Iwu argues that his procedural due-process rights were violated because he was

not provided adequate notice that the city was considering revoking his license. Iwu

contends that if the city had posted a notice on the property on March 31, 2014, rather

than August 18, 2014, his tenants would have informed him of the revocation action, and

he would have participated in the subsequent hearings. We disagree for two reasons.

       First, Iwu’s argument is based on an incorrect factual assertion. Contrary to his

assertions, the record reveals that the city did post a notice on the property on April 2,

2014. The notice clearly stated that Iwu’s rental license was being revoked due to unpaid

assessment citations and gave Iwu until April 23 to appeal the decision. The posting was

also accompanied by a Notice of Revocation, which was sent to Iwu’s listed address in

Eagan and further informed him of the delinquent payments.

       Second, Iwu’s argument misconstrues the city’s notice requirements. Iwu

complains that the city’s compliance director “did not use all options available to notify

[him] and [his] tenants during the process of revocation.” But this is not the standard.


                                               6
Instead, “[t]he procedures afforded by the government must provide an individual with

notice and an opportunity to be heard at a meaningful time and in a meaningful manner.”

Sawh, 823 N.W.2d at 632 (Minn. 2012) (quotation omitted). Moreover, the supreme

court has recognized that where, as here, a municipality acts in a quasi-judicial capacity,

those proceedings “do not invoke the full panoply of procedures required in regular

judicial proceedings.” Barton Contracting Co., Inc. v. City of Afton, 268 N.W.2d 712,

716 (Minn. 1978). “Due process requires only that the method of notice . . . be

reasonably calculated to reach the intended party.” State v. Green, 351 N.W.2d 42, 43-44

(Minn. App. 1984).

       Here, the city mailed inspection reports to Iwu on six different occasions, all of

which detailed the specific ordinance violations, the corresponding administrative

citations, and the process for appealing the city’s determinations. In addition, the city

mailed Iwu two official warnings of the violations, both containing details regarding the

violations and appeals process, and posted the Notice of Revocation at Iwu’s rental

property. The city also mailed Iwu a Notice of Director’s Determination of

Noncompliance and a Notice of Revocation, the latter of which satisfied all the

requirements of MCO § 244.1940(a).2 Lastly, the city mailed Iwu a letter dated July 11,

2014, informing him of the hearing before the Committee and stating that he would be


2
  The notice (1) stated that the property was in violation of MCO § 244.1910 (11)(a);
(2) specified the reasons for the violation and attached the reports; (3) informed Iwu that
the matter would be passed on to the city; (4) stated that Iwu could appeal the matter
within 15 days; (5) stated that after revocation, the dwelling must be vacated; (6) attached
a copy of the appropriate appeals procedure; and (7) posted a notice on the building itself
for the purpose of notifying the tenants. See MCO § 244.1960.

                                              7
given the opportunity to speak should he attend. Despite these correspondences, Iwu

never attempted to appeal the city’s determinations and failed to attend the hearing before

the Committee. Moreover, Iwu’s argument that he failed to do so because he never

received any of the mailed items is unavailing because this court has held that “[m]ail is

an efficient and effective means of communication” and “[a]ctual receipt of the notice is

not required to meet the due process requirement.” Id. at 44. This is particularly true

considering the city used the home address provided by Iwu himself on his rental-license

application. See id. (“The record discloses the department complied with the due process

notice requirement by mailing a true copy of the notice to appellant’s last known

address.”). Because the city provided Iwu with reasonable notice and a reasonable

opportunity to be heard, the revocation action does not infringe upon Iwu’s procedural

due-process rights.

       Affirmed.




                                             8